Citation Nr: 1521054	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post cholecystectomy, gastroesophageal reflux disease (GERD), and erosive gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1988 to August 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Local jurisdiction of the matter is currently with the RO in Cleveland, Ohio.

The Veteran testified before the undersigned via teleconference in March 2015.  A transcript of that hearing is of record.  

The issue of an increased disability rating in excess of 10 percent for vertigo has been raised by the record in the March 2015 hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's service-connected disorders of the digestive system have been manifested by chronic gastritis with multiple small eroded or ulcerated areas and symptoms of abdominal pain, nausea, vomiting, loose stools, fecal urgency, regurgitation, pyrosis, substernal pain, and epigastric discomfort.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but no higher, for status post cholecystectomy, GERD, and erosive gastritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7307 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014). 

This appeal derives from the original claim of entitlement to service connection received in May 2009.  That claim was filed pursuant to the Benefits Delivery at Discharge (BDD) program.  Adequate notice was provided at that time.  

VA's duty to assist includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been undertaken.  All identified medical evidence has been obtained, including the Veteran's service treatment records, VA treatment records, and private treatment records.  Additionally, the Veteran was provided examinations for disorders of the digestive system in June 2009, prior to discharge.  The Board finds these examinations adequate as they considered the Veteran's statements, reviewed his records and made findings necessary to evaluate the claim.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).   

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2014). 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2014). 

Status post cholecystectomy, GERD, and erosive gastritis are collectively evaluated as 10 percent disabling.  The Board has considered the application of different DCs with regard to the Veteran's disorders of the digestive system.  

Under DC 7307, a 10 percent rating is warranted for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas. 38 C.F.R. § 4.114, DC 7307.  

DC 7318, under which the Veteran's disorders of the digestive system are collectively evaluated at 10 percent disabling, provides a noncompensable evaluation for nonsymptomatic gall bladder removal.  A 10 percent evaluation is warranted for gall bladder removal with mild symptoms.  The highest 30 percent evaluation is reserved for gall bladder removal with severe symptoms.  Id.

The Board has also considered the application of DC 7346 for hiatal hernias.  Under that DC, a 10 percent evaluation is warranted where there are two or more of the symptoms of the 30 percent evaluation, which include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is appropriate when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

The Veteran underwent a compensation and pension examination for his claims in June 2009.  Starting with status post cholecystectomy, the examiner listed the symptoms as severe abdominal pain and moderate nausea, both occurring on a weekly basis.  The Veteran also reported vomiting that occurred monthly or less often.  The examiner indicated that the Veteran's status post cholecystectomy caused loose stools and fecal urgency but that these symptoms did not have a significant effect on the Veteran's life, having moderate impact on sports, recreation, and traveling.  

The June 2009 examiner also diagnosed the Veteran with GERD and erosive gastritis.  Symptoms attributable to these two conditions were weekly nausea, vomiting, esophageal distress, and constant moderate substernal pain.  The Veteran also reported daily pyrosis and regurgitation of clear fluid.  There was no melena, hematemesis, esophageal dilation, or anemia.  The examiner opined that the Veteran's GERD and erosive gastritis had no significant effects on the Veteran's usual occupation, and any effects on his daily activities were mild.  

In a March 2011 treatment note, Dr. W.J.V., the Veteran's physician, noted that the Veteran's gastrointestinal symptoms did not result in decreased appetite, dysphagia, nausea, vomiting, hematemesis, blood from the rectum, or constipation.  There was abdominal tenderness and epigastric discomfort upon deep palpation.  The Veteran reported an increase in his esophageal reflux as manifested by burning in the back of his throat, hoarseness, and epigastric pain.  

Dr. W.J.V. subsequently submitted a February 2012 statement to the RO to support the Veteran's appeal.  After describing the history of the Veteran's digestive system conditions, Dr. W.J.V. described the symptoms as recurrent episodes of loose stools, gassy and bloated sensation, pain in the right upper quadrant of the abdomen, cold sweats, nausea, and fecal incontinence on two occasions in the previous year.

Citing to two different esophagogastroduodenoscopy (EGDs) procedures, Dr. W.J.V. also noted the presence of small eroded or ulcerated areas in the Veteran's stomach that were consistent with esophageal reflux and gastritis.  Concluding, Dr. W.J.V. asserted that the Veteran's digestive system symptoms were more severe than mild.  

Therefore, after a thorough review of the record, the Board finds that a 30 percent disability rating is appropriate for the Veteran's disorders of the digestive system under DC 7307.  

In the aggregate, the symptoms attributable to the Veteran's disorders of the digestive system are abdominal pain, nausea, vomiting, loose stools, fecal urgency, epigastric distress, pyrosis, substernal pain, and regurgitation.  Further, according to the February 2012 statement by Dr. W.J.V., there are multiple small eroded or ulcerated areas in the Veteran's stomach.  

Since the Veteran has chronic gastritis with multiple small eroded or ulcerated areas, along with gastrointestinal symptoms, a 30 percent rating is appropriate under DC 7307.  A higher rating under this DC is not appropriate because severe hemorrhages or large ulcerated or eroded areas are not present.  The Board finds that this DC adequately addresses the Veteran's symptoms of abdominal pain, nausea, vomiting, loose stools, fecal urgency, regurgitation, pyrosis, substernal pain, and epigastric discomfort.  

The Board notes that application of a disability rating under DC 7346 is appropriate due to the Veteran's GERD, which manifests as substernal pain, pyrosis, regurgitation, and epigastric distress.  However, as mentioned above, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  Regardless, a 30 percent rating under DC 7346 requires dysphagia or considerable impairment of health.  These symptoms have not been shown by the record.  Even if the Board were to find that the Veteran's digestive system disorders manifested to approximate a 30 percent disability rating under DC 7346, a higher rating under this DC is not appropriate, as the symptoms combinations are not productive of severe impairment of health.  Therefore, application of DC 7307 is the most appropriate and results in highest available disability rating.   

The Board has considered a 60 percent rating under DC 7323 for ulcerative colitis.  However, as the Veteran's symptoms do not result in severe attacks with malnutrition, this rating is not appropriate.  The Board has also considered a 40 percent rating under DC 7306 for marginal ulcers.  However, this code is not applicable as it does not reflect the predominant disability picture.  Similarly, the evidence of record does not indicate that a rating in excess of 30 percent is warranted under any other potentially applicable DCs.  See DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348, inclusive.     

The Board has also considered DC 7332 for impairment of sphincter control.  Dr. W.J.V.'s February 2012 letter mentions that the Veteran had suffered from fecal incontinence twice over the previous year.  A separate rating of 10 percent is not warranted for this symptom, as a 10 percent rating requires constant slight or occasional moderate leakage.  Fecal incontinence that occurred two times over the previous year does not rise to this level.  

Finally, the Board has considered the lay statements submitted by the Veteran, his family, and his friends over the course of the appeal.  Even affording these statements full credibility and competency, nothing in the lay evidence provided shows the Veteran's symptoms have more closely approximated higher disability ratings than the rating assigned in the instant decision.  

Accordingly, the Board finds that a disability rating of 30 percent, but no higher, for erosive gastritis, status post cholecystectomy, and GERD, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an increased rating of 30 percent, for status post cholecystectomy, GERD, and erosive gastritis is granted. 



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


